Citation Nr: 1200328	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service connected disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for right inguinal hernia.  

6.  Entitlement to an initial compensable evaluation for chronic headaches.    

7.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and February 2006 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2008 rating decision denied service connection for CFS, joint pain, a right inguinal hernia, ED, and tinnitus, and granted service connection for a mood disorder with a 30 percent rating effective September 30, 2008.  A January 2009 rating decision granted service connection for chronic headaches with a 0 percent rating effective September 30, 2008.  

In subsequent adjudicative decisions, the RO re-characterized the Veteran's service connected mood disorder as PTSD and evaluated it under the diagnostic criteria for PTSD.  Given that all mental disorders, including both PTSD and mood disorders, are rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, and the Veteran and his representative agree that the issue before the Board is whether he is entitled to a higher rating for PTSD, the Veteran was not prejudiced by the RO's actions.  

The Veteran's claim of service connection for joint pain has been re-characterized to one of service connection for rheumatoid arthritis to comport to the evidence of record.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issues of service connection for tinnitus, ED, and a right inguinal hernia and increased ratings for chronic headaches and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a relationship between the current rheumatoid arthritis and service.  

2.  A preponderance of the competent evidence is against a finding that the Veteran currently has CFS for VA purposes or a chronic qualifying disability related to underlying symptoms of a claimed CFS disability resulting from an undiagnosed illness.







CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1110 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for CFS, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.309, 3.317, 4.88a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The claim of service connection for rheumatoid arthritis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October and November 2008 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  He did not identify any private treatment records.  An adequate VA examination was conducted and an opinion obtained to determine the nature and etiology of his claimed CFS.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Rheumatoid Arthritis 

The Veteran seeks service connection for rheumatoid arthritis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Where certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record shows a current rheumatoid arthritis disability.  An April 2008 VA treatment record notes that the Veteran complained of joint pain in various joints, and the treating clinician noted that he should hold off his anti-inflammatories.  A May 2008 VA treatment record notes that the Veteran had chronic pain.  A September 2008 VA treatment record notes that the Veteran had arthritis affecting his ankle, knees, shoulders, and neck.  The treating clinician noted that the diagnosis was unclear.  He concluded that the Veteran had seronegative rheumatoid or some sort of "bizarre undifferentiated connective tissues disease;" possibly reactive arthritis, although he is seronegative for that.  

An April 2010 VA examination report noted that, following a physical examination, the Veteran was given a diagnosis of seronegative rheumatoid arthritis.   

Although the Veteran's STRs are largely negative for treatment of arthritis, his February 2006 entrance examination notes that he reported that he did not then have, nor has he ever had, arthritis or rheumatism.  STRs dated during his period of service from February to October 2006, note that he was treated for various GI symptoms, including gastritis and chronic diarrhea due to H. Pylori.  

An April 2008 rheumatology treatment record notes that the Veteran was in superior health until he returned from Afghanistan.  He had a diarrheal illness with 6 or more bowel movements per day and shortly after the onset of diarrhea he began having joint pain involving his right shoulder, fingers, and ankles.  

Similarly, during an April 2010 VA examination, the Veteran reported that his joint pain of the ankles, knees, wrists, fingers, and shoulders began in 2006.  

The Veteran is competent to report symptoms, such as joint pain, during and after service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's testimony regarding pain of various joints during and after service to be credible. 

A January 2009 VA medical opinion notes that in March 2008 the Veteran was referred to the rheumatology clinic for evaluation of a systemic illness.  Bowel disease work up was unremarkable and chronic diarrhea was treated by rheumatology as a component of a low grade connective tissue disease.  He has undergone a host of lab work.  Etiology of conglomerate of symptoms is unclear, but it is more likely than not related to his deployment to Afghanistan in 2006 in view of the fact that the Veteran was in superior health prior to development.  At this time rheumatology is treating the Veteran for inflammatory arthritis/low grade connective tissue disease.  	

The January 2009 VA medical opinion is competent medical evidence indicating that the Veteran's rheumatoid arthritis is related to service.  There is no medical evidence of record indicating that the Veteran's current rheumatoid arthritis is not related to, or had its onset during, service.  Additionally, the Veteran's competent and credible lay statements regarding the onset of his joint pain in 2006 indicates that his arthritis had its onset during service or within one year of service for presumptive service connection for arthritis pursuant to 38 C.F.R. §§ 3.307, 3.309.  At the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for rheumatoid arthritis is warranted. 

III.  CFS

The Veteran seeks service connection for CFS.   

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2011, warrants a presumption of service-connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

An undiagnosed illness manifest by such "signs or symptoms" as muscle and joint pain is also a qualifying chronic disability.  38 C.F.R. § 3.317(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  38 C.F.R. § 3.317(a)(3), (4).  Among the requirements for service connection for a disability due to undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(a)(7).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998). 

The Veteran's CFS claim can be considered on several legal theories.  First, service connection could be established on a direct basis under 38 U.S.C.A. § 1110 based upon a current disability as first manifesting during service.  Second, under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), CFS is deemed a qualifying chronic disability entitled to presumptive service connection, if manifest to a degree of 10 percent or more by December 31, 2011.  Third, the Veteran's underlying symptoms could be service-connected as an undiagnosed illness if they are not attributable to any known clinical diagnosis by history, physical examination, or laboratory tests. 

Under any theory of entitlement, however, for VA purposes, a diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.    

The Veteran's Form DD-214 shows that he served in Southwest Asia from February to October 2006, and was awarded the Global War on Terrorism Service Medal.  It is noted that he served in an area of imminent danger from May 19, 2006 to August 15, 2006.  Thus, the Veteran is deemed a Persian Gulf Veteran for purposes of VA compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317(d). 

A January 2009 VA medical opinion notes that the Veteran reports persistent debilitating fatigue that is consistent with a diagnosis of CFS.  He reports multiple joint arthralgia, headaches, insomnia, memory loss, and irritability.  

A VA examination was conducted in April 2010 for the Veteran's claim of service connection for CFS.  The examiner noted a review of the Veteran's claim file.  The Veteran reported no debilitating fatigue, but that he does have fatigue after exercise, and that he has generalized muscle aches and weakness.  Following a physical examination, the Veteran was given diagnoses of rheumatoid arthritis, migraine headaches, and nocturnal myoclonus interrupting sleep.  The examiner noted that the criteria of new onset of debilitating fatigue has been met, and that at least 6 out of the 10 CFS diagnostic criteria were met, but that the criteria that other clinical condition that produce similar symptoms be excluded has not been met.  The examiner opined that other diagnoses that produce similar symptoms to CFS have been made by rheumatologic and neurological specialists and therefore the diagnosis of CFS or Gulf War illness cannot be given.  

Regarding the Veteran's claim on a direct basis and on a presumptive basis pursuant to 38 C.F.R. § 3.317, the medical evidence of record shows that the Veteran has never been diagnosed with CFS that produces debilitating fatigue severe enough to reduce daily activity to less than 50 percent for at least 6 months, manifests at least 6 of the following: low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychologic symptoms, or sleep disturbance, and that all other clinical conditions that may produce similar symptoms have been excluded by history, physical examination, and laboratory tests as required by 38 C.F.R. § 4.88a.  

The January 2009 VA medical opinion notes that the Veteran reports persistent debilitating fatigue, and multiple joint arthralgia, headaches, insomnia, memory loss, and irritability.  Although this opinion notes that the Veteran reports symptoms consistent with a diagnosis of CFS, it does not address whether the Veteran has CFS for VA purposes as required by 38 C.F.R. § 4.88a. 

The April 2010 VA examination report specifically found that the Veteran did not have CFS despite having 6 out of 10 symptoms of it and the new onset of debilitating fatigue because he has been diagnosed with other conditions that produce similar symptoms.  Thus, because the April 2010 VA examiner specifically noted that the requirement under 38 C.F.R. § 4.88a that all other clinical conditions that may produce similar symptom be excluded by history, physical examinations, and laboratory tests, has not been met, the VA examination report shows that the Veteran does not have a diagnosis of CFS for VA purposes as required 38 C.F.R. § 4.88a. 

The Veteran's service connection claim for CFS cannot be granted if there is no qualifying current CFS disability.  38 U.S.C.A. § 1110  38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding whether any other underlying symptoms, such as fatigue or memory loss, of the claimed CFS disability could be service-connected as a qualifying chronic disability due to an undiagnosed illness that is not attributable to any known clinical diagnosis pursuant to 38 C.F.R. § 3.317, the April 2010 VA examiner found that the Veteran's symptoms can be attributed to other diagnoses such as rheumatoid arthritis, migraine headaches, and nocturnal myoclonus interrupting sleep.  Furthermore, the Veteran is separately service connected for rheumatoid arthritis, irritable bowel syndrome, chronic headaches, and PTSD, all of which compensate the Veteran for his symptoms such as fatigue, sleeping problems, memory problems, fatigue, and pain.  Thus, the competent medical evidence of record shows that the Veteran does not have any qualifying chronic disability that has not been attributed to a known condition with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317.  Therefore, service connection for underlying symptoms of a claimed CFS disability due to an undiagnosed illness is not warranted.  See Id.  

The Veteran is competent to give evidence about observable symptoms such as being tired.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether he has a CFS disability within the meaning of 38 C.F.R. § 4.88a.  See Layno, supra.  38 C.F.R. § 3.317 requires that a claimed symptom manifest objective indications that are perceptible to an examining physician, which, regardless of the Veteran's competency to report observable symptoms, was not found by the April 2010 examining VA physician in the present case to be independent of his known conditions.  See Jandreau, supra.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for CFS is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 







ORDER

Entitlement to service connection for rheumatoid arthritis is granted.  

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness, is denied.


REMAND

A.  Service Connection Claims

The Veteran seeks service connection for a right inguinal hernia, tinnitus, and ED.  

VA's duty to assist a claimant includes providing an adequate medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's February 2006 entrance examination notes that he had a right inguinal hernia repair in January 2006 and was using pain killers for it and that he had ringing in his ears; right greater than left; tinnitus.  Thus, the Veteran's claims are not ones of direct service connection, but rather are claims that his pre-existing conditions were aggravated by service.  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

The Veteran's STRs from February 2006 to October 2006 indicate that he was treated for gastrointestinal (GI) problems during service, and he testified that he was exposed to loud noises while serving in Afghanistan, which he is competent to do.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Given that the evidence of record indicates that the Veteran's pre-existing hernia and tinnitus conditions may have increased in severity or otherwise been aggravated by his period of active service from February 2006 to October 2006, VA examinations should be provided to determine the etiology of his current hernia and tinnitus conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

Regarding his claim of service connection for ED, a January 2009 VA medical opinion notes that the Veteran was seen in the urology clinic in September 2008 to evaluate complaints of ED and decreased libido as well as low testosterone.  In December 2008, he was given a diagnosis of prostatitis, which can cause symptoms of urgency and frequency of urination; likely related sulfasalizine prescribed by the rheumatology clinic.  In December 2008 treatment was modified and he was given testosterone gel and Viagra.  

It is unclear whether the Veteran has been diagnosed with ED, however, given that the evidence of record indicates that he may have ED that could be related to service or a service connected disability, including treatment of his rheumatoid arthritis, a VA examination should be provided to determine the nature and etiology of his claimed ED disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 



B.  Increased Rating Claims  

The Veteran seeks an initial compensable evaluation for chronic headaches and an initial evaluation in excess of 30 percent for PTSD.  At his August 2011 Board hearing he testified that since his last VA examinations assessing the severity of his PTSD and chronic headaches his conditions have become worse and are now affecting his daily activities.  

Given that the Veteran's PTSD and chronic headaches condition may have worsened since the last VA examinations assessing the severity of these conditions, new VA medical examinations are necessary to assess the current severity of his service connected PTSD and chronic headaches before the Board adjudicates his claims.  See 38 C.F.R. § 3.159(c)(4).  

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his current right inguinal hernia.  All indicated tests and studies should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing right inguinal hernia increased in severity, or was otherwise aggravated by, his February to October 2006 period of service and, if so, was such increase clearly and unmistakably due to the natural progress of the hernia disability.  The examiner is to specifically discuss the Veteran's STRs showing treatment for various GI problems during service.   

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his current tinnitus.  All indicated tests and studies should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing tinnitus increased in severity, or was otherwise aggravated by, his February to October 2006 period of service and, if so, was such increase clearly and unmistakably due to the natural progress of the tinnitus disability.  The examiner is accept as fact that the Veteran was exposed to loud noises during his February to October 2006 period of service.   

3.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed ED.  All indicated tests and studies should be performed.  As to any ED disability identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to service.  If not, is it at least as likely as not caused or aggravated by  a service connected disability, including drug treatment for his rheumatoid arthritis.  

4.  Schedule the Veteran for an appropriate VA medical examination to determine the current severity of his service connected PTSD.  All necessary testing should be conducted.  

5.  Schedule the Veteran for an appropriate VA medical examination to determine the current severity of his service connected chronic headaches.  All necessary testing should be conducted.  

The claim folder must be made available to each examiner for review in conjunction with their examination.  A detailed rationale for all medical opinions must be provided. 

If any examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


